Citation Nr: 1622546	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder and depressive disorder, not otherwise specified (PTSD and depressive disorder).

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In April 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary with respect to the issues on appeal.

The most recent VA examinations to assess the Veteran's PTSD and depressive disorder and his bilateral hearing loss were conducted in January 2010, more than six years ago.  As the record indicates that the Veteran's condition may have changed since January 2010, additional examinations would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the record reflects that the Veteran receives VA treatment, the most recent treatment records in evidence are from December 2009.  Accordingly, updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).
The claim for a TDIU is inextricably intertwined with the increased rating claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA treatment records dating since December 2009 with the claims file.

2.  After associating updated treatment records with the claims file, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD and depressive disorder.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD and depressive disorder should be reported.  The examiner should opine on the impact the Veteran's PTSD and depressive disorder have on his ability to maintain gainful employment.

3.  After associating updated treatment records with the claims file, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's bilateral hearing loss should be reported.  The examiner should opine on the impact the Veteran's bilateral hearing loss has on his ability to maintain gainful employment.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




